                            Case 2:16-cv-00866-GMN-PAL Document 92 Filed 01/11/19 Page 1 of 3


                     1      LUIS A. AYON, ESQ.
                            Nevada Bar No. 9752
                     2      AYON LAW, PLLC
                            8716 Spanish Ridge Avenue Suite 115
                     3
                            Las Vegas, Nevada 89148
                     4      Telephone:     (702) 600-3200
                            Facsimile:     (702) 447-7936
                     5      E-Mail:        laa@ayonlaw.com
                            Attorneys for Defendants
                     6      BDJ Investments, LLC
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                              DISTRICT OF NEVADA
                     9
                    10       US BANK NATIONAL ASSOCIATION AS
                             TRUSTEE FOR MERRILL LYNCH Case No: 2:16-cv-00866-GMN-PAL
                    11
                             MORTGAGE        INVESTORS       TRUST,
                    12       MORTGAGE LOAN ASSETS BACK STIPULATION AND ORDER TO EXTEND
                             CERTIFICATES SERIES 2005-A8;            DEADLINE FOR DEFENDANT TO FILE
                    13                                              REPLY IN SUPPORT OF ITS MOTION TO
                                         Plaintiff,                         DISMISS [ECF NO. 85]
                    14       vs.
                    15                                                       [SECOND REQUEST]
                             BDJ INVESTMENTS, LLC, a Nevada
                    16       Limited  Liability     Company;  LONE
                             MOUNTAIN QUARTETTE COMMUNITY
                    17       ASSOCIATION, A Nevada Non Profit
                             Company; DOE INDIVIDUALS I-X; and
                    18       ROE CORPORATIONS XO-XX;
                    19
                                            Defendants,
                    20
                    21
                                    Defendant BDJ Investments, LLC (“BDJ”) by and through its attorneys of record, AYON
                    22
                            LAW, PLLC; and Plaintiff U.S. Bank National Association as Trustee for Merrill Lynch Mortgage
                    23
                            Investors Trust, Mortgage Loan Assets Back Certificate Series 2005-A-8 (“U.S. Bank”) by and
                    24
                            through its attorneys Wright, Finlay, & Zak, LLP; hereby stipulate as follows:
                    25
                                   1.     BDJ filed its Motion to Dismiss on November 11, 2018 [ECF No. 85]. U.S. Bank
                    26
                            filed its Opposition to the Motion to Dismiss was on December 3, 2018. [ECF No. 86].
                    27
                                   2.     The deadline for BDJ to file its Reply to US Bank’s Response was due on
                    28
                             December10, 2018.
  AYON LAW, PLLC                                                            1
8716 Spanish Ridge Avenue
       SUITE #115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
                            Case 2:16-cv-00866-GMN-PAL Document 92 Filed 01/11/19 Page 2 of 3


                     1
                                   3.     The parties have agreed to have BDJ shall have a one-day extension to file its Reply
                     2
                             in support of its Motion to Dismiss moved to January 10, 2019. BDJ has already filed its Reply
                     3
                             in Support of Its Motion to Dismiss yesterday, January 10, 2019.
                     4
                                   4.     This is BDJ’s second request for an extension and is not made for purposes of undue
                     5
                            delay. Counsel for BDJ and U.S. Bank have entered into the agreement in good faith and not for
                     6
                            purposes of delay.
                     7
                            DATED this 11th day of January 2019.                DATED this 11th day of January 2019.
                     8
                            AYON LAW, PLLC                                      WRIGHT FINLAY AND ZAK, LLP
                     9
                            /s/ Luis A. Ayon___________                         /s/Paterno C. Jurani          __
                    10      LUIS A. AYON, ESQ.                                  PATERNO C. JURANI, ESQ.
                            Nevada Bar No. 9752                                 Nevada Bar No. 8136
                    11
                            8716 Spanish Ridge Avenue Suite 115                 8885 West Sahara Avenue
                    12      Las Vegas, Nevada 89148                             Las Vegas, Nevada 89117
                            Attorneys for BDJ Investments, LLC                  Attorneys for U.S. Bank National
                    13                                                          Association, as Trustee for Merrill Lynch
                                                                                Mortgage Investors Trust, Mortgage Loan
                    14                                                          Assets Bank Certificates Series 2005-A-8
                    15
                                                                        ORDER
                    16

                    17             IT IS SO ORDERED:
                    18

                    19                  15
                            DATED this ______ day of January 2019.      _______________________________________
                    20                                                  GLORIA M. NAVARRO, CHIEF JUDGE
                                                                        UNITED STATES DISTRICT COURT JUDGE
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28

  AYON LAW, PLLC                                                           2
8716 Spanish Ridge Avenue
       SUITE #115
LAS VEGAS, NEVADA 89148
  PHONE: (702) 600-3200
